Case 5:21-cv-01000-DOC-SP Document 27 Filed 09/10/21 Page 1 of 5 Page ID #:168
                                                                                       JS-6


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL

 Case No. ED CV 21-01000-DOC-SP                                Date: September 10, 2021

 Title: LAURA GARCIA VAZQUEZ V. SALES PARTNERSHIPS INC.


 PRESENT:

                   THE HONORABLE DAVID O. CARTER, JUDGE

               Karlen Dubon                                   Not Present
              Courtroom Clerk                                Court Reporter

       ATTORNEYS PRESENT FOR                        ATTORNEYS PRESENT FOR
             PLAINTIFF:                                  DEFENDANT:
            None Present                                  None Present


       PROCEEDINGS (IN CHAMBERS): ORDER REMANDING CASE TO
                                  STATE COURT

     Having considered the parties’ supplemental briefing on remand, the Court hereby
 REMANDS this case to the Superior Court of California, County of Riverside.

 I.    Background

       A.     Facts

         The following facts are drawn from Plaintiff Laura Vazquez Garcia’s (“Plaintiff”)
 First Amended Complaint (“FAC”) (Dkt. 1-2). This action concerns Plaintiff’s
 employment with Sales Partnerships, Inc. (“Defendant”). FAC ¶ 1. Plaintiff alleges that
 after she suffered spinal cord and traumatic brain injuries in an accident in November
 2019, Defendant did not accommodate her required work restrictions and Plaintiff
 eventually was made to take leave on March 11, 2020. Id. ¶¶ 25-27, 32. Plaintiff alleges
 that other similar employees were subsequently furloughed due to the COVID-19
 pandemic, but those employees were brought back in remote positions that were not
 offered to Plaintiff. Id. ¶ 33.
Case 5:21-cv-01000-DOC-SP Document 27 Filed 09/10/21 Page 2 of 5 Page ID #:169
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

  Case No. ED CV 21-01000-DOC-SP                                          Date: September 10, 2021
                                                                                            Page 2


        B.     Procedural History

        Plaintiff originally filed suit in the Superior Court of California, County of
 Riverside, on May 3, 2021. See generally Complaint (Dkt. 1-1). On June 14, 2021,
 Plaintiff filed her FAC. On June 14, Defendant removed the action to this Court,
 asserting diversity jurisdiction. Notice of Removal (Dkt. 1). Both parties filed
 supplemental briefing on the amount in controversy (Dkts. 25 and 26).

 II.    Legal Standard

         “If at any time before final judgment it appears that the district court lacks subject
 matter jurisdiction, the case shall be remanded.” 28 U.S.C. § 1447(c). Removal of a case
 from state court to federal court is governed by 28 U.S.C. § 1441, which provides in
 relevant part that “any civil action brought in a State court of which the district courts of
 the United States have original jurisdiction, may be removed . . . to the district court of
 the United States for the district and division embracing the place where such action is
 pending.” 28 U.S.C. § 1441. This statute “is strictly construed against removal
 jurisdiction,” and the party seeking removal “bears the burden of establishing federal
 jurisdiction.” Ethridge v. Harbor House Rest., 861 F.2d 1389, 1393 (9th Cir. 1988)
 (emphasis added) (citations omitted).

        Federal diversity jurisdiction requires that the parties be citizens of different states
 and that the amount in controversy exceed $75,000. 28 U.S.C. § 1332(a). For diversity
 jurisdiction purposes, a corporation is “deemed to be a citizen of every State and foreign
 state by which it has been incorporated and of the State or foreign state where it has its
 principal place of business.” 28 U.S.C. § 1332(c)(1). The presence of any single plaintiff
 from the same state as any single defendant destroys “complete diversity” and strips the
 federal courts of original jurisdiction over the matter. Exxon Mobil Corp. v. Allapattah
 Servs., Inc., 545 U.S. 546, 553 (2005).

         Generally, a removing defendant must prove by a preponderance of the evidence
 that the amount in controversy satisfies the jurisdictional threshold. Guglielmino v.
 McKee Foods Corp., 506 F.3d 696, 699 (9th Cir. 2008). If the complaint affirmatively
 alleges an amount in controversy greater than $75,000, the jurisdictional requirement is
 “presumptively satisfied.” Id. A plaintiff who then tries to defeat removal must prove to a
 “legal certainty” that a recovery of more than $75,000 is impossible. St. Paul Mercury
 Indem. Co. v. Red Cab Co., 303 U.S. 283, 288-89 (1938); Crum v. Circus Enters., 231
 F.3d 1129, 1131 (9th Cir. 2000). This framework applies equally to situations where the
 complaint leaves the amount in controversy unclear or ambiguous. See Gaus v. Miles,
Case 5:21-cv-01000-DOC-SP Document 27 Filed 09/10/21 Page 3 of 5 Page ID #:170
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

  Case No. ED CV 21-01000-DOC-SP                                         Date: September 10, 2021
                                                                                           Page 3


 Inc., 980 F.2d 564, 567 (9th Cir. 1992); Sanchez v. Monumental Life Ins. Co., 102 F.3d
 398, 403-04 (9th Cir. 1996).

        A removing defendant “may not meet [its] burden by simply reciting some
 ‘magical incantation’ to the effect that ‘the matter in controversy exceeds the sum of
 [$75,000],’ but instead, must set forth in the removal petition the underlying facts
 supporting its assertion that the amount in controversy exceeds [$75,000].” Richmond v.
 Allstate Ins. Co., 897 F. Supp. 447, 450 (S.D. Cal. 1995) (quoting Gaus, 980 F.2d at
 567). If the plaintiff has not clearly or unambiguously alleged $75,000 in its complaint or
 has affirmatively alleged an amount less than $75,000 in its complaint, the burden lies
 with the defendant to show by a preponderance of the evidence that the jurisdictional
 minimum is satisfied. Geographic Expeditions, Inc. v. Estate of Lhotka ex rel. Lhotka,
 599 F.3d 1102, 1106-07 (9th Cir. 2010); Guglielmino, 506 F.3d at 699.

         While the defendant must “set forth the underlying facts supporting its assertion
 that the amount in controversy exceeds the statutory minimum,” the standard is not so
 taxing so as to require the defendant to “research, state, and prove the plaintiff’s claims
 for damages.” Coleman v. Estes Express Lines, Inc., 730 F. Supp. 2d 1141, 1148 (C.D.
 Cal. 2010) (emphases added). In short, the defendant must show that it is “more likely
 than not” that the amount in controversy exceeds the statutory minimum. Id. Summary
 judgment-type evidence may be used to substantiate this showing. Matheson v.
 Progressive Specialty Ins. Co., 319 F.3d 1089, 1090–91 (9th Cir. 2003); Singer v. State
 Farm Mut. Auto. Ins. Co., 116 F.3d 373, 377 (9th Cir. 1997). For example, defendants
 may make mathematical calculations using reasonable averages of hourly, monthly, and
 annual incomes of comparable employees when assessing the amount in controversy in a
 wrongful termination suit. Coleman, 730 F. Supp. 2d. at 1148–49.

         If the court lacks subject matter jurisdiction, any action it takes is ultra vires and
 void. See Gonzalez v. Crosby, 545 U.S. 524, 534 (2005); Steel Co. v. Citizens for a Better
 Env’t, 523 U.S. 83, 94, 101–02 (1998). The lack of subject matter jurisdiction may be
 raised at any time by either the parties or the court. Fed. R. Civ. P. 12(h)(3). If subject
 matter jurisdiction is found to be lacking, the court must dismiss the action, id., or
 remand pursuant to 28 U.S.C. § 1447(c). A Court may raise the question of subject matter
 jurisdiction sua sponte. See Snell v. Cleveland, Inc., 316 F.3d 822, 826 (9th Cir. 2002).

 III.   Discussion

      Defendant argues that this Court has diversity jurisdiction in this action. Notice of
 Removal ¶ 20. The Court disagrees.
Case 5:21-cv-01000-DOC-SP Document 27 Filed 09/10/21 Page 4 of 5 Page ID #:171
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

  Case No. ED CV 21-01000-DOC-SP                                       Date: September 10, 2021
                                                                                         Page 4




         Defendant argues that Plaintiff’s actual damages, coupled with the civil penalties
 Plaintiffs seek, is greater than $75,000. See Defendant’s Brief Regarding Amount in
 Controversy (“Defendant’s Brief”) (Dkt. 26). Defendant asserts that Plaintiff’s lost wage
 damages are at minimum fifteen months and three days of her prior salary of
 $5000/month, totaling $75,692, calculated from her leave of absence to the time of
 removal to this Court. Id. at 2-3. Defendant further argues the lost wages should be
 extended through the tentative trial date, therefore increasing to approximately $135,000.
 Id. at 3. Defendant further alleges that the awarded damages exceed $75,000 based on
 emotional distress damages, punitive damages, civil penalties, and reasonable attorneys’
 fees. Id. at 4-7.

         Plaintiff points to Defendant’s statement in its Answer that a “very small number
 of employees were offered newly created, part-time, commission-only positions, for a
 limited duration.” Plaintiff’s Supplemental Brief in Support of Remand (“Plaintiff’s
 Brief”) (Dkt. 25) at 5; Answer ¶ 33 (Dkt. 11). Plaintiff argues that her lost wages
 damages would therefore be limited to what she could have earned in one of Defendant’s
 replacement part-time positions. Plaintiff’s Brief at 5. Assuming a part-time schedule of
 75% of Plaintiff’s prior hours and salary could have been obtained throughout the period
 until removal, Plaintiff’s lost wages would have totaled $56,250. In addition, Plaintiff
 asserts unpaid overtime wages of $1,010 and unpaid mileage reimbursement of $3,500.
 Id. at 6.

        The Court will not include speculative civil penalties or attorneys’ fees to meet the
 amount in controversy requirement. See Galt G/S v. JSS Scandinavia, 142 F.3d 1150,
 1156 (9th Cir. 1998) (“We hold that where an underlying statute authorizes an award of
 attorneys’ fees, either with mandatory or discretionary language, such fees may be
 included in the amount in controversy.”) (emphasis added). In addition, the Court will not
 included PAGA penalties to meet the amount in controversy requirement. See Urbino v.
 Orkin Servs. of Cal., 726 F.3d 1118 (9th Cir. 2013). The Court finds that Defendant has
 not shown by a preponderance of the evidence that the amount in controversy exceeds
 $75,000. Thus, the Court finds that it lacks diversity jurisdiction over this matter.

        When remanding a case, a court may, in its discretion, “require payment of just
 costs and any actual expenses, including attorney fees, incurred as a result of the
 removal.” 28 U.S.C. § 1447(c); see also Jordan v. Nationstar Mortg. LLC, 781 F.3d
 1178, 1184 (9th Cir. 2015). Typically, a court may only award fees and costs when “the
 removing party lacked an objectively reasonable basis for seeking removal.” Id. (quoting
Case 5:21-cv-01000-DOC-SP Document 27 Filed 09/10/21 Page 5 of 5 Page ID #:172
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

  Case No. ED CV 21-01000-DOC-SP                                       Date: September 10, 2021
                                                                                         Page 5


 Martin v. Franklin Capital Corp., 546 U.S. 132, 141 (2005)). In making this
 determination, courts should look at whether the removing party’s arguments are “clearly
 foreclosed” by the relevant case law. Lussier v. Dollar Tree Stores, Inc., 518 F.3d 1062,
 1066-67 (9th Cir. 2008). The Ninth Circuit has further clarified that “removal is not
 objectively unreasonable solely because the removing party’s arguments lack merit,” id.
 at 1065, though a court need not find the removing party acted in bad faith before
 awarding fees under § 1447(c), Moore v. Permanente Med. Grp., 981 F.2d 443, 446 (9th
 Cir. 1992). Here, while the Court finds that removal was improper, the Court concludes
 that it was not so inconceivable as to meet the “objectively unreasonable” standard. As a
 result, the Court declines to award Plaintiff attorneys’ fees.

 IV.    Disposition

       For the reasons set forth above, the Court hereby REMANDS this case to the
 Superior Court of Riverside County, California.

        The Clerk shall serve this minute order on the parties.

  MINUTES FORM 11                                                 Initials of Deputy Clerk: kdu

  CIVIL-GEN
